Citation Nr: 0914703	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-39 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's disabilities do not permanently prevent him 
from securing or following substantially gainful employment.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are not met.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.102, 
3.321, 3.342, 4.15, 4.17 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  While the notice did not 
refer to criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions are now before 
the Board.

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  Although the Veteran's service treatment 
records (STRs) and personnel records are not associated with 
the claims file, because the Veteran seeks nonservice-
connected pension benefits, the Veteran has not alleged that 
his service records will contain evidence probative of his 
claim.  The Veteran identified the Milwaukee VA Medical 
Center (VAMC) as his treatment provider.  Available records 
from that facility were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in February 2007, the Veteran was 
afforded a VA examination, the report of which is of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

The Veteran asserts that he is unemployable as a result of 
multiple nonservice-connected disabilities.  Thus, he 
contends that nonservice-connected pension benefits are 
warranted.

Subject to income limitations, improved pension is payable to 
Veterans of a period or period of wars because of age or 
nonservice-connected disability.  38 U.S.C.A. §§ 1513(a), 
1521(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.3(a)(3) 
(2008); Grantham v. Brown, 8 Vet. App. 228, 234 (1995); 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992).  Here, 
research undertaken by the RO indicates that the Veteran 
served on active duty from October 18, 1972 to October 10, 
1974 and that the Veteran received an honorable discharge; 
thus, the Veteran has the requisite 90 days or more of 
wartime service.  See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. §§ 
3.2(f), 3.3(a)(3)(i) (2008).  However, research undertaken by 
the RO indicates that the Veteran was 54 years of age at the 
time of the March 2007 rating decision; thus, the Veteran is 
not eligible for nonservice-connected pension benefits based 
on his age.  See 38 U.S.C.A. § 1513(a); 38 C.F.R. 
§ 3.3(a)(3)(vi)(A).  

Because the Veteran is not age 65 or older, it must be shown 
that he is permanently and totally disabled from nonservice-
connected disabilities not due to his own willful misconduct.  
See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.340, 3.342 (2008).  
Determinations of permanent total disability for pension 
purposes are based on nonservice-connected disability or 
combined nonservice-connected and service-connected 
disabilities not the result of willful misconduct.  See 38 
C.F.R. § 3.314(b)(2).  A Veteran is permanently and totally 
disabled if he or she suffers from a disability that would 
render it impossible for the average person to follow a 
substantially gainful occupation, and it is reasonably 
certain that such disability will continue throughout the 
life of the Veteran.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.340(a); Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  First, the Veteran may establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that he has a lifetime impairment, which is 
sufficient to render it impossible to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a)(1), 38 C.F.R. 
§§ 3.340(a), 4.15.  This process requires rating and then 
combining each disability under the appropriate diagnostic 
codes to determine whether the Veteran holds a combined 100 
percent schedular evaluation for pension purposes.

Second, absent a combined 100 percent schedular evaluation, 
the Veteran may establish that he or she (as opposed to the 
average person) experiences a lifetime impairment precluding 
him or her from securing and following substantially gainful 
employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  
Full consideration must be given to unusual physical or 
mental effects in individual cases.  38 C.F.R. § 4.15.  Under 
this analysis, percentage requirements as set forth under 
38 C.F.R. § 4.16 require that if there is only one such 
disability, it must be ratable at 60 percent or more, or, if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined disability 
rating to at least 70 percent.  A Veteran who meets these 
criteria (and the disability is permanent in nature and the 
Veteran is unable to secure and follow substantially gainful 
employment by virtue of such disability) is considered 
permanently and totally disabled.  38 C.F.R. §§ 4.16(a), 
4.17.

Finally, if a Veteran's disability ratings fail to meet the 
schedular criteria for permanent and total disability under 
the above-noted percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if he or she is found to be 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. § 3.321(b)(2).

In February 2007, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner examined the 
Veteran noting that he complained of left ankle pain of 
unknown etiology that did not hinder his walking and that he 
experienced head numbness that the examiner could not 
diagnose and referred to a neurologist.  The examiner 
diagnosed the Veteran with:  status post left hip 
arthroplasty with no residual chronic pain and mildly limited 
range of motion; degenerative disc disease and/or 
degenerative joint disease of the cervical spine; 
hypertension that was in good control; bilateral hammer toe 
deformities; and bilateral bunion deformities.  The examiner 
did not offer a diagnosis of any left ankle disability.

A review of the Veteran's post-service medical records does 
not reveal any disabilities not identified in the February 
2007 examination report.  Although the Veteran's medical 
history indicates that he underwent hemorrhoid resection in 
the 1980s, an August 2006 colonoscopy report indicates normal 
results.  In addition, an April 2007 neurology consultation 
report indicates that the Veteran's head numbness is related 
to his cervical spine disability.  Thus, the Veteran has 
seven disabilities for consideration of nonservice-connected 
pension benefits.

Status post hip replacement surgery is evaluated under 
Diagnostic Code 5054 under which, for prosthetic replacement 
of the head of the femur or of the aceabulum:   a 100 percent 
rating is warranted for 1 year following implantation of 
prosthesis; a 90 percent rating and special monthly 
compensation is warranted following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches; a 70 percent rating is warranted for 
markedly severe residual weakness, pain or limitation of 
motion following implantation of prosthesis; a 50 percent 
rating is warranted for moderately severe residuals of 
weakness, pain or limitation of motion; and the minimal 
rating is 30 percent.  See 38 C.F.R. § 4.71a (Diagnostic Code 
5054) (2008).

In the February 2007 examination report, the examiner noted 
that the Veteran's left hip replacement was in April 2006; 
that the Veteran denies any left hip pain since the surgery; 
and that the Veteran does not need an assistive device to 
walk.  An April 2006 discharge summary indicates that the 
Veteran underwent a left total hip arthroplasty and was 
discharged to physical therapy and occupational therapy.  
Based on the medical evidence of record, a 30 percent rating 
is appropriate.  A higher rating is not warranted because the 
Veteran does not have moderately severe or markedly severe 
residual weakness, pain, or limitation of motion and the 
Veteran did not undergo a prosthetic replacement of his femur 
or aceabulum; rather, the Veteran had his femur resurfaced.  
Thus, a 30 percent rating is appropriate for the Veteran's 
left hip disability and a higher rating is not warranted.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5054).

Degenerative arthritis of the spine and degenerative disc 
disease are evaluated under Diagnostic Codes 5242 and 5243 
respectively.  Under the general rating formula for diseases 
and injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine; a 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine; a 30 percent rating is warranted for forward flexion 
of the cervical spine 15 degrees or less, or, favorable 
ankylosis of the entire cervical spine; a 20 percent rating 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a (Diagnostic Code 
5243) (2008).

Following the rating criteria, note (1) provides:  evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
cervical spine is 340 degrees.  The normal range of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Alternately, the Veteran could be evaluated under the 
intervertebral disc syndrome formula of Diagnostic Code 5243 
under which:  a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

Following the rating criteria, note (1) provides:  for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) provides:  if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

The Veteran is entitled to evaluation under whichever formula 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

In the February 2007 examination report, the examiner noted 
that the Veteran did not experience any limitation on his 
range of motion due to his degenerative disc disease or 
degenerative arthritis of the spine.  In addition, the 
Veteran's post-service treatment records are silent as to any 
limitations on the Veteran's movement due to his cervical 
spine disability.  Based on the medical evidence of record, a 
10 percent rating is appropriate.  A higher rating is not 
warranted because the Veteran has not experienced any 
incapacitating episodes as required under Diagnostic Code 
5243.  In addition, the Veteran does not have any limitation 
on his range of motion and does not have ankylosis as 
required under Diagnostic Code 5242.  Thus, a 10 percent 
rating is appropriate for the Veteran's cervical spine 
disability and a higher rating is not warranted.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5242, 5243). 

Hypertension is evaluated under Diagnostic Code 7101 under 
which:  a 60 percent rating is warranted for a diastolic 
pressure predominantly 130 or more; a 40 percent rating is 
warranted for a diastolic pressure predominantly 120 or more; 
a 20 percent rating is warranted for a diastolic pressure 
predominantly 110 or more, or, systolic pressure 
predominantly 200 or more; and a 10 percent rating is 
warranted for a diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or, minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2008).

Following the rating criteria, note (1) provides:  
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  

Note (2) provides:  evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  

Note (3) provides:  evaluate hypertension separately from 
hypertensive heart disease and other types of heart disease. 

In the February 2007 examination report, the examiner noted 
that the Veteran had been taking medication for blood 
pressure for two years prior to the examination.  The 
examiner found the Veteran to have blood pressure readings of 
126/78, 128/90, and 126/82 at the examination.  In addition, 
treatment records from the Milwaukee VAMC indicate blood 
pressure readings of 119/77 in July 2007 and 13/80 and 
140/105 in April 2007.  Based on the medical evidence of 
record, a 10 percent rating is appropriate.  A higher rating 
is not warranted because there is no evidence that the 
Veteran's diastolic pressure has exceeded 105.  Thus, a 10 
percent rating is appropriate for the Veteran's hypertension 
and a higher rating is not warranted.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7101) (2008).

Hammer toe deformities are evaluated under Diagnostic Code 
5282 under which a 10 percent rating is warranted for all 
toes, unilateral without claw foot and a noncompensable 
rating (zero percent) is warranted for single toes.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5282) (2008).

In the February 2007 examination report, the examiner noted 
that the Veteran had obvious hammer toe deformities of each 
foot without inflammation.  Although the RO rated the Veteran 
as noncompensable for the left and the right foot, the Board 
finds that a 10 percent rating is appropriate for the left 
foot and a 10 percent rating is appropriate for the right 
foot.  A higher rating is not available for hammer toe 
deformities.  See 38 C.F.R. § 4.71a (Diagnostic Code 5282) 
(2008).

Bunion deformities are evaluated under Diagnostic Code 5280 
under which a 10 percent rating is warranted if either 
operated with resection of metatarsal head, or, severe, if 
equivalent to amputation of great toe.  Although the RO rated 
the Veteran as noncompensable for the left and the right 
foot, the Board finds that a 10 percent rating is appropriate 
for the left foot and a 10 percent rating is appropriate for 
the right foot.  A higher rating is not available for 
bunions.  See 38 C.F.R. § 4.71a (Diagnostic Code 5280) 
(2008).

In summary, of the seven identified disabilities the Veteran 
is rated:  30 percent disabled for left hip replacement; 10 
percent disabled for degenerative joint disease, cervical 
spine; 10 percent disabled for hypertension; 10 percent 
disabled for hammer toes, left foot; 10 percent disabled for 
hammer toes, right foot; 10 percent disabled for bunions, 
left foot; and 10 percent disabled for bunions, right foot.

A total combined evaluation is not determined by merely 
adding the ratings; rather, a combined evaluation is 
determined through the use of the Combined Ratings Table, 
under which disabilities are combined in the order of 
severity.  See 38 C.F.R. § 4.25 (2008).  With the utilization 
of the Combined Ratings Table, the Veteran's total combined 
evaluation is 60 percent for pension purposes.  See 38 C.F.R. 
§§ 4.25, 4.26 (2008).

Here, the Veteran does not hold a combined 100 percent 
schedular evaluation; therefore, nonservice-connected pension 
benefits are not warranted on that basis.  See 38 U.S.C.A. 
§ 1502(a)(1), 38 C.F.R. §§ 3.340(a), 4.15.  In addition, the 
Veteran does not hold a single disability ratable at 
60 percent or more, nor does he hold a single disability 
ratable at 40 percent or more sufficient to bring the 
combined disability rating to at least 70 percent; therefore, 
nonservice-connected pension benefits are not warranted on 
that basis.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Finally, there is no showing that the Veteran's 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis-the symptoms of his disabilities 
have been accurately reflected by the schedular criteria; 
therefore, service-connected pension benefits are not 
warranted on that basis.  See 38 C.F.R. § 3.321(b)(2).  Thus, 
the Board does not find that the Veteran is permanently and 
totally disabled for pension purposes.  Because the Veteran 
is not permanently and totally disabled, nonservice-connected 
pension benefits are not warranted.

The Board notes that, within the medical evidence of record, 
there is evidence that the Veteran is capable of maintaining 
substantially gainful employment.  In the February 2007 VA 
examination report, the examiner notes that the Veteran had 
worked three years prior in fast food for a period of one 
year and, prior to that, the Veteran worked five years in 
food production.  In addition, the examiner noted that the 
Veteran had completed a training course and is eligible to 
work cleaning the homes of elderly people.  A March 2007 
treatment record from the Milwaukee VAMC indicates that the 
Veteran did, in fact, work in cleaning and a November 2007 
treatment record indicates that the Veteran reported that his 
work was going well.

For the foregoing reasons, the Board finds that the claim of 
nonservice-connected pension must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


